[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                                FILED
                                                      U.S. COURT OF APPEALS
                      ________________________          ELEVENTH CIRCUIT
                                                            January 4, 2007
                            No. 06-12273                 THOMAS K. KAHN
                        Non-Argument Calendar                  CLERK
                      ________________________

                  D. C. Docket No. 01-07865-CV-JAL

RUSSEL MUSNICK,

                                                              Plaintiff-Appellee,

                                 versus

KING MOTOR COMPANY OF
FORT LAUDERDALE,
d.b.a. King Auto Mall,

                                                        Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                           (January 4, 2007)

Before ANDERSON, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
      King Motor Company appeals the district court’s denial of its Motion to

Confirm Arbitrator’s Award as moot. King Motors filed its motion along with its

opposition to plaintiff Russel Musnick’s motion challenging the arbitrator’s award

of attorneys’ fees and costs.

      Musnick brought suit against King Motors, alleging discrimination and

retaliation based on religion under the Civil Rights Act of 1964 (“Title VII”) and

the Florida Civil Rights Act of 1992. King Motors filed a motion seeking to

compel arbitration that was denied by the district court. However, this court

reversed the district court and upon remand, the district court stayed the

proceedings to allow for the arbitration. After a hearing, the arbitrator issued Final

Judgment on June 22, 2004, in favor of King Motors. King Motors then sought

attorneys’ fees under Title VII, which the arbitrator granted by order dated April

13, 2005. Musnick then appealed the arbitrator’s decision to the district court.

King Motors filed a reply, dated May 18, 2005, opposing Musnick’s arguments

and seeking confirmation of the award. The district court rejected Musnick’s

arguments to reopen the case and then denied King Motor’s motion to confirm as

moot. King Motors appeals.

      Under the Arbitration Act, a party has a year from the date of the final

judgment of the arbitrator to apply for confirmation. 9 U.S.C. § 9. To be eligible

                                          2
for confirmation, the award must not have been vacated, modified or corrected.

Additionally, the arbitration agreement does not need to specify that it will be

confirmed by a federal court. Ruby-Collins, Inc. v. City of Huntsville, Ala., 748

F.2d 573, 576 (11th Cir. 1984). Therefore, it appears that this arbitration award is

ripe for confirmation. We vacate the district court’s order denying King’s motion

to confirm as moot and remand for a decision consistent with this opinion.

      VACATED and REMANDED.




                                          3